Opinion by
Cline, J.
It was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Browne Vintners & Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantity of 255 birds reported by the inspector as not landed was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that the importer is entitled to a refund in duties assessed on 255 birds reported by the inspector as not landed. The protest was sustained to this extent.